DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/22/2022 has been entered.
Claim Objections
Claims 31 and 32 are objected to because of the following informalities: these claims recite “a threshold” but independent claims 1 and 22 recite “a first threshold amount”. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 22, 28, 29, 31, and 32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over SCHULER (US 2010/0066170) in view of FERGUSON (US 7,525,291) and further in view of POLLACK (US 2009/0066287).
	Regarding claim 1, SCHULER discloses an electric vehicle charging station for charging electric vehicles (¶ 0003, 0014) to be installed in a residence (¶ 0012), wherein the electric vehicle charging station is to be coupled through a main circuit breaker (¶ 0005, 0006, 0012, 0013, 0045) in an electrical service panel (22, Fig. 1) of the residence with a set of one or more service drop power lines that provide electricity from a power grid (“Mains”, Fig. 1) to the electric vehicle charging station (¶ 0055, 0090), the electric vehicle charging station comprising: 
 	a charging point connection (88, Fig. 5; see also connection at variable load 24a in Fig. 1, which is an electric vehicle) to couple an electric vehicle (¶ 0003, 0014) with the set of service drop power lines through an electrical circuit (¶ 0092, 0093); 
 	a current control device (28, Fig. 1) coupled with the charging point connection to control the amount of electric current that can be drawn from the set of service drop power lines by an electric vehicle through the charging point connection (¶ 0028, 0070, 0076); 
 	a receiver (26, Fig. 1; also part of 70, Fig. 5; ¶ 0068, 0069, 0076, 0077, 085) to receive energy readings from one or more current monitors attached to one or more electrical circuits of the residence (52, Fig. 5; the current monitors are connected to electrical circuits of the residence that distribute power) that measure current flowing on one or more electrical circuits of the residence (this is not the equivalent of measuring the individual current drawn by each circuit; the station “measures current” in fixed loads 24; ¶ 0079: “senses the current flowing through the distributor 22 to the plurality of load circuits 24”; ¶ 0086), wherein the receiver receives an energy reading from a corresponding current monitor (as shown in Fig. 1, the circuits of fixed loads 24 each draws current that is separate from current drawn by the circuit of 24a; this amount of current is indicated by the at least one current monitor 52, which “senses the current flowing through the distributor 22 to the plurality of load circuits 24”, ¶ 0079); and 
 	a set of one or more control modules (70, Fig. 5; also control module in EVSE, see ¶ 0092) coupled with the receiver and the current control device (as shown in Fig. 5; ¶ 0089, 0090, 0092, 0093), wherein the set of control modules are to cause the current control device to control the amount of current that can be drawn by the electric vehicle through the charging point connection based on the received energy readings from the one or more current monitors to avoid tripping the main circuit breaker (¶ 0012-0015, 0023).
 	SCHULER fails to disclose the receiver receives an energy reading from a corresponding current monitor that only transmits the energy reading to the receiver responsive to the corresponding current monitor measuring an amount of current flowing through a corresponding electrical circuit over a first threshold amount.
 	FERGUSON discloses an example of a current monitor (306, Fig. 3), wherein the receiver receives an energy reading from a corresponding current monitor that only transmits the energy reading to the receiver responsive to the corresponding current monitor measuring an amount of current flowing through a corresponding electrical circuit over a first threshold amount (col 9, ll. 12-32). It is noted the instant specification discloses “In some embodiments, one or both of the current monitors …transmit an energy reading responsive to detecting a threshold amount of current … while in other embodiments one or both of the current monitors …. transmit an energy reading responsive to detecting any amount of current flowing on the electrical circuits” (see ¶ 0030). Thus, the limitation lacks criticality and would be an obvious modification.
 	It would have been obvious to one of ordinary skill in the art at the time of the invention to include indicating an amount of current as recited in order to reduce the amount of time the control module(s) is monitoring current and therefore reduce the workload of the control module(s), e.g., the control module(s) of SCHULER. 
 	SCHULER fails to disclose one or more current monitors attached to one or more electrical circuits of the residence that measure current flowing on the one or more electrical circuits of the residence with the exclusion of the electrical circuit providing current to the electrical vehicle charging station.
 	POLLACK discloses one or more current monitors attached to one or more electrical circuits of the residence that measure current flowing on the one or more electrical circuits of the residence with the exclusion of the electrical circuit providing current to the electrical vehicle charging station (¶ 0045: provide metering of power being transferred into or out of a remote electric resource, wherein each “electric resource” has a corresponding IPF module; ¶ 0039: definition of electric resource includes vehicles, loads, and other devices; ¶ 0118: current sensor included for each electric resource; ¶ 0116-0117: current monitoring may be internal or external to the device/vehicle; Figure 1 shows a vehicle connected in a residence; ¶ 0175 and 0197, and Figure 14 disclose a plurality of electric resources connected in a home, therefore since each electric resource has current/power metering, the current readings of the electric resources other than the vehicle would be a current reading that excludes the current that is drawn through the charging connection point by the vehicle; ¶ 0175 and 0197 disclose multiple electric resources connected in a home).
 	It would have been obvious to one of ordinary skill in the art at the time of the invention to include the energy reading as recited in order to provide improved accuracy of energy readings of the consumption devices.
 	Regarding claim 22, SCHULER as modified by FERGUSON and POLLACK teaches a corresponding method in an electric vehicle charging station to assist in regulating electrical load management in a residence as applied to claim 1.
 	Regarding claim 28, SCHULER discloses monitoring arrival of the energy readings from the current monitors, wherein an absence of receiving an energy reading from a current monitor for a threshold amount of time is an indication of that current monitor not measuring an amount of current being drawn from the set of service drop power lines (¶ 0095-0096).
 	Regarding claim 29, SCHULER discloses the controlling includes dynamically adjusting the amount of current that can be drawn through a charging point connection on the electric vehicle charging station (¶ 0012-0015, 0023).
 	Regarding claim 31, SCHULER as modified by FERGUSON and POLLACK teaches an amount from one of the one or more current monitors is transmitted to the receiver in response to the amount of current that the corresponding current monitor has monitored being drawn exceeds a threshold (FERGUSON, col 9, ll. 12-32). 
	Regarding claim 32, SCHULER as modified by FERGUSON and POLLACK teaches a method as applied to claim 31. 
Claims 2-4 and 23-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over SCHULER in view of FERGUSON and POLLACK as applied to claims 1, 22, 28, 29, 31, and 32 above, and further in view of ROSENDAHL (US 2009/0045676; cited on IDS).
 Regarding claim 2, SCHULER as modified by FERGUSON and POLLACK teaches the electric vehicle charging station as applied to claim 1 but fails to disclose each received energy reading further specifies the amount of current that is being drawn from the set of service drop power lines. ROSENDAHL discloses each received energy reading further specifies the amount of current that is being drawn from the set of service drop power lines (¶ 0004, 0098, 0107). It would have been obvious to one of ordinary skill in the art at the time of the invention to include the energy reading as recited in order to provide increased effectiveness in control of power consumption limits (ROSENDAHL, ¶ 0004). 
 	Regarding claim 3, SCHULER discloses the set of control modules are to cause the current control device to lower the amount of current that can be drawn by the electric vehicle through the charging point connection when the latest received energy readings indicate that the amount of current being drawn from the set of service drop power lines exceeds a second threshold (¶ 0015).
 	Regarding claim 4, SCHULER discloses the set of control modules are to cause the current control device to increase the amount of current that can be drawn by the electric vehicle through the charging point connection when the latest received energy readings indicate that the amount of current being drawn from the set of service drop power lines is below a second threshold (¶ 0015).
 	Regarding claim 23, SCHULER as modified by FERGUSON, POLLACK and ROSENDAHL teaches the method as applied to claim 2.
 	Regarding claim 24, SCHULER as modified by FERGUSON, POLLACK and ROSENDAHL teaches the method as applied to claim 3.
 	Regarding claim 25, SCHULER as modified by FERGUSON, POLLACK and ROSENDAHL teaches the method as applied to claim 4.
Claims 5-10, 26, 27, and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over SCHULER in view of FERGUSON and POLLACK as applied to claim 1, 22, 28, 29, 31, and 32 above, and further in view of CHAI (US 6,225,776).
 	Regarding claim 5, SCHULER as modified by FERGUSON and POLLACK teaches the electric vehicle charging station as applied to claim 1 but fails to disclose the current control device is to energize or de-energize the charging point connection to control the amount of electric current that can be drawn by the electric vehicle charging station through the charging point connection, wherein no electric current can be provided to the electric vehicle when the charging point connection is de-energized.
 	CHAI discloses the current control device is to energize or de-energize the charging point connection to control the amount of electric current that can be drawn by the electric vehicle charging station through the charging point connection, wherein no electric current can be provided to the electric vehicle when the charging point connection is de-energized (col 3, ll. 35-66).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include energizing or de-energizing the charging point as recited in order to provide increased safety and control of enforcement of power limits.
 	Regarding claim 6, SCHULER as modified by FERGUSON, POLLACK and CHAI teaches the electric vehicle charging station as applied to claim 1 but fails to disclose the set of control modules are to cause the current control device to de-energize the charging point connection or prevent the charging point connection from being energized for an amount of time upon receipt of an energy reading. CHAI further discloses the set of control modules are to cause the current control device to de-energize the charging point connection or prevent the charging point connection from being energized for an amount of time upon receipt of an energy reading (col 3, l. 35 - col 4, l. 20: charging point connection de-energized for an amount of time until total current is reduced). It would have been obvious to one of ordinary skill in the art at the time of the invention to include de-energizing the charging point as recited in order to provide increased safety and control of enforcement of power limits.
 	Regarding claim 7, SCHULER discloses a timer for each of the current monitors to indicate an expiration of a corresponding energy reading, wherein an expiration of an energy timer is an indication that the corresponding current monitor is not presently detecting current (¶ 0095).
 	Regarding claim 8, SCHULER discloses the set of control modules are to cause the current control device to energize the charging point connection or allow the charging point connection to be energized after expiration of each received energy reading (¶ 0095-0096).
 	Regarding claim 9, SCHULER discloses the set of control modules are to evaluate the received energy readings against an electrical load management policy to dynamically control the amount of electric current that can be drawn from the set of service drop power lines by the electric vehicle charging station (¶ 0012-0015, 0023).
 	Regarding claim 10, SCHULER as modified by FERGUSON, POLLACK and CHAI teaches the electric vehicle charging station as applied to claim 9 but fails to disclose the electrical load management policy specifies a minimum amount of electric current that can be drawn by the electric vehicle charging station regardless of the received energy readings. CHAI further discloses the electrical load management policy specifies a minimum amount of electric current that can be drawn by the electric vehicle charging station regardless of the received energy readings (several discrete charging currents are disclose, the smallest being 2A, and the charging point connection can draw 2A regardless of the current drawn by the other electrical circuits). It would have been obvious to one of ordinary skill in the art at the time of the invention to include the minimum amount of electric current that can be drawn by the electric vehicle charging station in order to improve user convenience.
	Regarding claim 26, SCHULER as modified by FERGUSON, POLLACK and CHAI teaches the method as applied to claim 5.
 	Regarding claim 27, SCHULER as modified by FERGUSON, POLLACK and CHAI teaches the method as applied to claim 22 but fails to disclose the set of current monitors include one or more of the following: an inductive coupler positioned on an electrical circuit that is coupled with the electrical service panel, a device that plugs into an electrical receptacle and provides an electrical receptacle for appliances or other electrical consumption devices, a device included in appliances or other electrical consumption devices, and an inductive coupler positioned on the set of service drop power lines. CHAI further discloses the set of current monitors include an inductive coupler positioned on an electrical circuit that is coupled with the electrical service panel (40, Fig. 2 shows an inductive coupler). It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the current monitor of SCHULER by utilizing an inductive coupler in order to utilize the known characteristics of inductive coupling current monitors.
 	Regarding claim 30, SCHULER as modified by FERGUSON, POLLACK and CHAI teaches the method as applied to claims 9 and 10.
Response to Arguments
Applicant's arguments filed 11/22/2022 have been fully considered but they are not persuasive.
	In response to arguments that the current monitor of secondary reference FERGUSON is always providing an output, the disclosure of the “output of the error amplifier 306 overrides (or dominates) the output of the battery control loop” reads on the recitation of a current monitor “that only transmits the energy reading to the receiver responsive to the corresponding current monitor measuring an amount of current flowing through a corresponding electrical circuit over a first threshold amount”. When the error amplifier is not overriding/dominating the output, then the error amplifier is not transmitting the energy reading. One of ordinary skill in the art would readily recognize how to modify the current monitoring circuitry of primary reference SCHULER as disclosed in, e.g., Figure 4 (which includes amplifiers), with the current monitoring circuitry of FERGUSON as disclosed in Figure 3 (which utilizes an error amplifier). Furthermore, merely as an example, this limitation lacks criticality as described above, which is an indicator that the limitation would be an obvious modification to one of ordinary skill in the art. 
 	In response to arguments that secondary reference POLLACK does not disclose “a receiver to receive energy readings from one or more current monitors attached to one or more electrical circuits of the residence that measure current flowing on the one or more electrical circuits of the residence with the exclusion of the electrical circuit providing current to the electrical vehicle charging station”, it is maintained that the claim language would not exclude a separate current monitor for monitoring the current of an electrical vehicle charging, i.e., the claim does not recite all current monitors measuring current separate and apart from the vehicle charging station/connection, but at least one current monitor that measures current with the exclusion of current to the electrical vehicle charging station. Secondary reference POLLACK discloses a plurality of IPF modules as described in the rejection, wherein one IPF module may monitor current for a vehicle during charging and another IPF module may monitor the current for a separate electric resource. It is submitted that an IPF that monitors current for an electric resource other than the vehicles reads on the recitations “one or more current monitors attached to one or more electrical circuits of the residence that measure current flowing on the one or more electrical circuits of the residence with the exclusion of the electrical circuit providing current to the electrical vehicle charging station”, i.e., POLLACK discloses at least one current monitor that measures a current for an electrical resource that is separate from electrical vehicles. Furthermore, merely as an example, it is noted that the instant application discloses an embodiment with a current monitor that monitors current including the current of the vehicle charging station (as shown in Figure 4 and the corresponding disclosure), and therefore the recitation lacks criticality and would be an obvious modification to one of ordinary skill in the art.
 	In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Conclusion
The prior art made of record on PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL HERNANDEZ whose telephone number is (571)270-7916. The examiner can normally be reached Monday-Friday 7a - 3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Manuel Hernandez/Examiner, Art Unit 2859                                                                                                                                                                                                        December 19, 2022

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        December 19, 2022